Exhibit GENCO SHIPPING & TRADING LIMITED CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Amounts in thousands of dollars, except ratios) Nine Months Ended September 30, Year Ended December 31, For the Period September 27, through December 31, 2008 2007 2006 2005 2004 Earnings: Net income $ 197,884 (A) (B) $ 106,809 $ 63,522 $ 54,482 $ 907 Adjustments: Fixed charges 39,761 30,853 10,035 15,348 242 Plus amortization of capitalized interest 37 4 Less capitalized interest (4,328 ) (4,350 ) - - - Earnings $ 233,354 $ 133,316 $ 73,557 $ 69,830 $ 1,149 Fixed Charges: Interest expensed and capitalized $ 39,205 $ 26,725 $ 9,694 10,737 242 Amortization of deferred financing costs 556 (B) 4,128 (C) 341 4,611 (D) - Total fixed charges $ 39,761 $ 30,853 $ 10,035 $ 15,348 $ 242 Ratio of earnings to fixed charges 5.87 4.32 7.33 4.55 4.75 (A) On November 3, 2008, the Company agreed to cancel the acquisition of six drybulk newbuildings.As part of the agreement, the selling group will retain the deposits totaling $53,000 plus the interest earned on such deposits for the six vessels, comprised of three Capesize and three Handysize vessels.This transaction will result in a charge in the fourth quarter of 2008 to the Company’s income statement of approximately $54,000 related to the forfeiture of these deposits.This charge is not included in the calculation shown. (B) The $320 million credit facility was cancelled on November 12, 2007, and this resulted in the write-off of unamortized deferred financing costs of approximately $2,300 in the fourth quarter of 2008.This write-off is not included in the calculation shown. (C) The Company refinanced its credit facility on July 20, 2007, and this resulted in the write-off of unamortized deferred financing costs of $3,568 in the third quarter of 2007. (D) The Company refinanced its credit facility on July 29, 2005, which resulted in the write-off of unamortized deferred financing costs associated with the prior facility.
